Citation Nr: 0417553	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-16 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to December 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claim for 
service connection for chronic fatigue syndrome secondary to 
prostate cancer.  In February 2004, the veteran testified at 
a hearing at the RO before a local hearing officer and 
decision review officer.

Unfortunately, because further development is needed before 
the Board can make a decision in this appeal, the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran was diagnosed with prostate cancer in April 2001 
and underwent radiation therapy.  Currently, he is service 
connected for residuals of the prostate cancer and an 
associated anxiety and depressive disorder secondary to the 
cancer.  He also believes he has chronic fatigue syndrome 
secondary to prostate cancer.

After examining the veteran in September 2002, a VA physician 
indicated

A definite diagnosis of chronic fatigue 
syndrome cannot be made at this point.  
The question is asked whether or not the 
claimant has a chronic psychiatric 
disorder or a chronic fatigue syndrome, 
secondary to radiation treatment [for his 
prostate cancer].  The chronic fatigue 
syndrome is a diagnosis mainly if there 
is nothing else and the veteran is weaker 
than 50% of what he used to be, it might 
be chronic fatigue syndrome.  He does not 
seem to be 50% less able to do anything 
being in school and quite active in 
school to become an accountant, but at 
his age reading frequently causes him to 
drop off to sleep.  So, the tests [a 
urinalysis, microalbumin, renal profile, 
TSH, and CBC] may help if he were 
low thyroid, this might be the reason for 
his problem.  He could have chronic 
fatigue syndrome if nothing shows up.  
Urinary tract infection sometimes is a 
finding in chronic fatigue syndrome.  
Chronic infection is usually a finding in 
chronic fatigue syndrome and radiation 
and cancer can be the things that can 
produce chronic fatigue syndrome.  
Specific diagnosis cannot be made at this 
point.

It is unclear just how many of these recommended diagnostic 
tests were actually performed.  But at least one was, as the 
examining VA physician also wrote as an addendum to the 
report of that examination that the veteran had a 
"[p]ositive microalbumin indicating nephropathy."  The 
determinative question remains, however, as to whether this 
is an indication that he has chronic fatigue syndrome or, 
instead, does not.  So the VA examiner needs to clarify 
because this is probably the most fundamental issue - whether 
the veteran has the specific condition alleged.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.")).  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

On the dame day as the VA examination for chronic fatigue 
syndrome, the veteran underwent a psychiatric evaluation by a 
different examiner and it was determined the veteran had a 
depressive disorder (which, as mentioned, since has been 
service connected secondary to the prostate cancer).  
Apparently, though, the results of the psychiatric evaluation 
were not available when considering if the veteran also has 
chronic fatigue syndrome secondary to his prostate cancer.  
So now that this additional information is available, the VA 
physician who examined the veteran for possible chronic 
fatigue syndrome should have an opportunity to consider it.  
Charles v. Principi, 16 Vet. App. 370, 374-375 (citing 38 
U.S.C. 5103(A(d)(2)(B), 5103A(d)(2)).

In addition, the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and his representative of 
any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The VCAA and implementing regulations were in effect when the 
veteran filed his claim, but the record on appeal does not 
indicate the RO sent him the required VCAA notice.  
Insufficient steps were taken by the RO to comply with the 
VCAA and implementing regulations.



Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with and 
satisfied.

*This should include requesting that the 
veteran submit all relevant evidence in his 
possession not currently on file.

2.  If possible, have the VA physician who 
examined the veteran in September 2002 submit 
an addendum to the report of that evaluation 
indicating whether it is at least as likely 
as not he has chronic fatigue syndrome.  If he 
does, the VA physician should comment on the 
etiology of condition - but, in particular, 
whether it is at least as likely as not 
related to the veteran's already service-
connected prostate cancer (including the 
radiation treatment for it, etc).  If, for 
whatever reason, it is not possible to have 
this VA examiner comment, then obtain a 
medical opinion from another doctor 
equally qualified to make this important 
determination.  (Note:  if the latter 
situation arises, this may require having 
the veteran reexamined.)

If no opinion can be rendered, explain why 
this is not possible.  

It is absolutely imperative that the VA 
examiner, whomever designated, has access to 
and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this remand.  
All necessary diagnostic testing and 
evaluation should be done and the examiner 
should review the results of any testing prior 
to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers 
are provided.

3.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain sufficient 
information to respond to the questions posed, 
take corrective action before readjudication.  
38 C.F.R. §4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Then readjudicate the veteran's claim in 
light of any additional evidence obtained.  If 
it remains denied, prepare a supplemental 
statement of the case (SSOC) and send it to 
him and his representative.  Give them time to 
respond before returning the case to the Board 
for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


